1

2

3                              UNITED STATES DISTRICT COURT
4                                     DISTRICT OF NEVADA
5                                                ***
6     GREGORY HAMILTON,                                Case No. 3:19-cv-00380-MMD-WGC
7                                        Plaintiff,                   ORDER
             v.
8
      GODINEZ,
9
                                      Defendant.
10

11          Pro se Plaintiff Gregory Hamilton brings this action under 42 U.S.C. § 1983. In a
12   prior order, the Court directed Plaintiff to file a notice with the Court indicating “whether
13   he intends to pursue this action against Godinez considering the Attorney General’s
14   representation that Godinez did not work at NDOC at the time when this incident allegedly
15   took place” by May 19, 2021. (ECF No. 37 at 2.) He did not timely comply. The Court then
16   gave him another chance to file a notice regarding Godinez by May 24, 2021 and warned
17   him the Court would dismiss Godinez without prejudice on May 25, 2021 if he did not
18   comply with that order. (ECF No. 38.) Again, he did not timely comply.
19          The Court has inherent power to dismiss Godinez for failure to comply with the
20   Court’s prior orders and chooses to exercise that power here. See Malone v. U.S. Postal
21   Service, 833 F.2d 128, 130 (9th Cir. 1987) (affirming dismissal for failure to comply with
22   court order).
23          It is therefore ordered that Defendant Godinez is dismissed from this case without
24   prejudice.
25          DATED THIS 25th Day of May 2021.
26

27                                             MIRANDA M. DU
                                               CHIEF UNITED STATES DISTRICT JUDGE
28
